Mr. Justice Wolverton.
The facts in this case are similar, being in many respects identical with those stated in the two cases of the Southern Oregon Company v. Coos County, 30 Or. 250, involving the validity of a tax levy upon the property of the plaintiff therein for the years 1893 and 1894, except that in this case the order of July 12,1895, is exhibited by the return to the writ. The questions presented, both by the record and at the .argument, are the same as in the two cases above referred to, which are therefore decisive of this.
Affirmed.